





Famous Uncle Al’s Hot Dogs & Grille, Inc.
100 Mill Plain Road
Danbury, CT 06811








December 7, 2007




PRIVATE AND CONFIDENTIAL




Mr. John Kolaj

Jars Family Group, LLC

24 Sniffen Rd.

Armonk, NY 10504




Re:

Advisory Board

Dear Mr. John Kolaj:




This letter agreement (this “Agreement”) confirms our understanding that Famous
Uncle Al’s Hot Dogs & Grille, Inc. and its subsidiaries (the “Company”) has
engaged JARS FAMILY GROUP,LLC  (“Advisor”) to serve on the Company’s Advisory
Board and to act as an advisor to the Company. The parties hereto agree that the
services to be provided hereunder by Advisor will be rendered primarily by John
Kolaj. Service on the Advisory Board shall commence immediately upon formation
of Advisory Board.

1.

Retention

The Company hereby retains Advisor as the Company’s Advisory Board Member and
advisor for the term of this Agreement.  Subject to the terms and conditions of
this Agreement, Advisor accepts this retention.  Advisor agrees that in its
capacity hereunder, it will use its commercially reasonable best efforts,
consistent with its business judgment, to provide the services to the Company
set forth herein.

2.

Services

The services to be performed by Advisor shall include:

(a)

Familiarizing itself to the extent it deems appropriate with the business,
operations, financial condition and prospects of the Company;

(b)

Advising the Company with respect to its business plan and strategy;

(c)

Reviewing the Company’s presentation and marketing materials and other materials
used to present the Company to prospective franchisees.





1379358 v2/ NY= "LAST PAGE ONLY"  =  0,  =  1) 0 = 1 Kronishlieb 760929v1 " "
Kronishlieb 760929v1 10/30/2007 10:20 AM   













3.

Fee Structure

(a)

Fee.  As compensation for entering into this Agreement, the Company will issue
to Advisor or its designees Common Stock purchase warrants exercisable to
purchase one million five hundred thousand (1,5000,000) shares of common stock
of the Company.  The warrants will be exercisable immediately at an exercise
price of $.40 per share.  The warrants will be exercisable for seven years from
the date of issuance.  The holder of the warrants will be granted piggyback
registration rights.

4.

Term

The term of this Agreement shall, except as otherwise mutually agreed, be for a
period of two years from the date this Agreement is executed.

5.

Information  

The Company will furnish to Advisor such data and information as the Company and
Advisor mutually agree to be necessary or beneficial.  The Company represents
and warrants that such data and information is or will be accurate and complete
in all material respects.  The Company acknowledges that Advisor is relying,
without independent verification, on the accuracy and completeness of all
information furnished to Advisor as well as information available from public
sources and other sources deemed reliable by Advisor.  

6.

Confidentiality  

Advisor agrees to keep non-public information about the Company confidential so
long as it remains non-public, unless disclosure is required by law or requested
by any governmental or regulatory agency or body (and if so required shall
promptly notify the Company), and will not make any use thereof, except in
connection with its services hereunder.

The Company agrees that all advice given by Advisor in connection with its
engagement hereunder is for the benefit and use of the Company in considering
the matter or transaction to which such advice relates, and the Company agrees
that no such advice shall be used for any other purpose or be disclosed,
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor shall any public references to Advisor be made without
Advisor’s prior written consent, which consent shall not be unreasonably
withheld.

7.

Indemnification

The Company agrees to indemnify and hold harmless Advisor and its affiliates,
(and their respective control persons, directors, officers, agents and
sub-agents), (individually, an “Indemnified Party” and collectively, the
“Indemnified Parties”), from and against all losses, claims, damages, expenses
or liabilities resulting from, relating to, or arising out of action taken or
omitted to be taken by the Company in connection with the engagement of Advisor
hereunder.  In addition, with respect to claims for indemnification hereunder,
the Company agrees to reimburse each Indemnified Party for all reasonable
out-of-pocket and direct expenses (including reasonable fees and expenses of
counsel) as they are incurred by such Indemnified Party in





- 2 -

1379358 v2/NY













connection with investigating, preparing or defending any such action or claim,
whether or not in connection with litigation in which any Indemnified Party is
named a party.

Notwithstanding the foregoing, the Company shall not be liable to an Indemnified
Party in respect to any loss, claim, damage, liability or expense to the extent
the same is determined, in a final judgment by a court of competent
jurisdiction, to have resulted primarily and directly from the gross material
negligence or willful misconduct of such Indemnified Party.

In the event of the assertion against Advisor of any claim or the commencement
of any action or proceeding, the Company shall be entitled to participate in
such action or proceeding, and in the investigation of such claim, and after
written notice to Advisor, to assume the investigation or defense of such claim,
action or proceeding with counsel of the Company’s choice at the Company’s
expense; provided however, that such counsel shall be reasonably satisfactory to
Advisor.  Notwithstanding the Company’s election to assume the defense or
investigation of such claim, action or proceeding, Advisor shall have the right
to employ separate counsel (and local counsel, if necessary) and to participate
in the defense or investigation of such claim, action or proceeding, and the
Company shall advance and bear the expense (including reasonable fees and
disbursements) of such separate counsel.  In the event that the Company shall
have assumed the defense or investigation of any claim, action or proceeding,
the Company may not settle any such claim, action or proceeding without the
written consent of any Indemnified Party named as defendant therein.

If for any reason the foregoing indemnification is unavailable to Advisor or is
insufficient to hold it harmless as contemplated herein then the Company shall
contribute to the amount paid or payable by the Indemnified Party as result of
such loss, claim, liability or expense in such proportion as it appropriate to
reflect not only the relative benefits received by the Company and its
affiliates, on the one hand, and the Indemnified Party, on the other hand, but
also the relative fault of the Company and its affiliates and Advisor, as the
case may be, as well as any other relevant equitable considerations.

8.

Governing Law

This Agreement will be deemed made in New York and will be exclusively governed
by the laws of the State of New York without regard to the conflict of law
principles contained therein. Any dispute arising hereunder, if not settled by
mutual agreement, shall be settled by arbitration. The arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
by a single arbitrator appointed in accordance with such rules. Arbitration
shall take place in New York, New York.  The Company irrevocably submits to the
jurisdiction of any court of the State of New York, for the purpose of any suit,
action or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated hereby, which is brought by or against
the Company.  Each of the Company and Advisor hereby knowingly, voluntarily and
irrevocably waive any right it may have to a trial by jury in respect of any
claim based upon, arising out of or in connection with this Agreement and the
transactions contemplated hereby.

9.

Independent Contractor.  

The Company acknowledges and agrees that (a) Advisor will act as an independent
contractor and is being retained solely to assist the Company in an advisory
capacity; and (b)





- 3 -

1379358 v2/NY













Advisor is not and will not be construed as a fiduciary of the Company or any
affiliate thereof and will have no duties or liabilities to the equity holders
or creditors of the Company, affiliates of the Company or any other Person by
virtue of this Agreement and the retention of Advisor hereunder, all of which
duties and liabilities are hereby expressly waived. Neither equity holders nor
creditors of the Company are intended beneficiaries hereunder.  The Company
confirms that it will rely on its own counsel, accountants and other similar
expert advisors for legal, accounting, tax and other similar advice.

10.

Survival

The fee, expense reimbursement and indemnification obligations of the parties
contained herein shall survive the termination of this Agreement for any reason.

11.

Notice

Notice given pursuant to any of the provisions of this Agreement shall be in
writing and shall be mailed or delivered to (a) Famous Uncle Al’s Hot Dogs &
Grille Inc., 100 Mill Plain Road, Danbury, CT 06811, Attention: Paul Esposito;
and (b) John Kolaj c/o Jars Family Group.LLC., 24 Sniffen Rd., Armonk, NY 10504.




12.

Sole and Entire Agreement; Binding Effect

This Agreement is the sole and entire agreement between the parties pertaining
to its subject matter and supersedes all prior agreements, representations and
understandings of the parties.  No modification of this Agreement shall be
binding unless agreed to in writing by the Company and Advisor.  This Agreement
shall be binding on and shall inure to the benefit of the successors and assigns
of the parties hereto provided that neither this Agreement nor any of the
rights, undertakings or obligations hereunder may be assigned by either party
without the prior written consent of the other party.








- 4 -

1379358 v2/NY













Kindly indicate your assent to the terms and conditions of our understanding by
signing this Agreement, whereupon this Agreement shall constitute a binding
contract between the Company and Advisor.  Please return one copy of this
Agreement (the other copy of which is for your files) to Advisor.




Very truly yours,




JARS FAMILY GROUP, LLC







By ______________________________

John Kolaj

Partner




The foregoing has been read, understood and approved, and the undersigned does
hereby agree to retain Advisor upon the terms and conditions contained herein.
By execution hereof, the undersigned represents full power and authority to bind
Famous Uncle Al’s Hot Dogs & Grille, Inc. to the terms and conditions hereof.




Agreed and accepted this 7th day of December, 2007:




FAMOUS UNCLE AL’S HOT DOGS & GRILLE, INC.







By

/s/  Paul Esposito

Paul Esposito








- 5 -

1379358 v2/NY


